The defendant was convicted at December Criminal Term, 1946, of the Superior Court of Wake County of the crime of rape upon Mrs. Fletcher Rook, and sentence of death was pronounced upon him in accordance with the law. The defendant gave notice of appeal to the Supreme Court but no case on appeal has been docketed in this Court and the Assistant Clerk of the Court of Wake County has certified that no case on appeal has been filed at the office of said Clerk. The time agreed upon by counsel for perfecting the appeal, and fixed by the Court, and any extension of time which may have been granted, has expired; and the Assistant Clerk aforesaid certifies that counsel for the defendant has informed her that he does not intend to perfect the appeal.
Whereupon, the Attorney-General has caused the record proper to be filed in this Court and moves that the case and record be docketed and the appeal dismissed under Rule 17 of the Rules of Practice of the Court.
We have carefully examined the record filed in this case and find no error therein. For the causes stated the motion of the Attorney-General is allowed, the appeal is dismissed, and the judgment of the lower court is affirmed. S. v. Watson, 208 N.C. 70, 179 S.E. 455; S. v. Johnson,205 N.C. 610, 172 S.E. 219; S. v. Goldston, 201 N.C. 89, 158 S.E. 926;S. v. Hamlet, 206 N.C. 568, 174 S.E. 451.
Appeal dismissed; judgment affirmed. *Page 702